Exhibit 10.14

AMENDED AND RESTATED

EXECUTIVE SALARY CONTINUATION BENEFITS AGREEMENT

This Agreement was originally made and entered into on August 22, 1989, by and
between FIRST NATIONAL BANK OF CENTRAL CALIFORNIA, a national banking
association (the “Bank”) and CLAYTON C. LARSON (the “Executive”), as modified on
June 22, 1994. PACIFIC CAPITAL BANCORP, a California corporation and the sole
owner of the Bank(the“Corporation”), and the Executive wish to amend and restate
the prior Agreement in its entirety as of September 23, 1997.

A. The Executive is employed by the Corporation as its President;

B. The Executive’s experience and knowledge of the affairs of the Corporation
and reputation and contacts in the banking industry are so valuable that the
Executive’s continued service is essential for the future growth and profits of
the Corporation and its subsidiaries;

C. It is in the best interest of the Corporation to arrange terms for continued
employment of the Executive so as to reasonably ensure that the Executive
remains in the Corporation’s employment during the Executive’s lifetime or until
the age of retirement;

D. The Corporation desires that the Executive’s services be retained as
hereinafter provided;

E. The Executive is willing to continue in the employ of the Corporation,
provided that the Corporation agrees to pay to the Executive or the Executive’s
Designated Beneficiaries (as defined below), certain benefits in accordance with
the terms and conditions hereinafter set forth; and

F. Both the Executive and the Corporation acknowledge and agree that in order to
retain the Executive and provide him with appropriate benefits, the prior
Agreement is amended and restated in its entirety as follows.

In consideration of the services to be performed in the future, as well as the
mutual promises and covenants herein contained, it is agreed as follows:



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

1.1. Change of Control shall be deemed to have occurred if the conditions set
forth in any one of the following paragraphs shall have been satisfied after the
date of this Agreement:

 

  (a) any Person (as defined below) becomes the Beneficial Owner (as defined
below), directly or indirectly, of securities of the Corporation representing
25% or more of the combined voting power of the Corporation’s then outstanding
securities; or

 

  (b) the majority of the Board of Directors of the Corporation ceases to be
comprised of the members of the Board on the date hereof or the nominees of such
members; or

 

  (c) the shareholders of the Corporation approve a merger or consolidation of
the Corporation with any other corporation, other than (i) a merger or
consolidation which would result in the voting securities of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Corporation,
at least 51% of the combined voting power of the voting securities of the
Corporation or such surviving entity outstanding immediately after such merger
or consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Corporation (or similar transaction) in which no Person
acquires more than 49% of the combined voting power of the Corporation’s then
outstanding securities; or

 

  (d) the shareholders of the Corporation approve a plan of complete liquidation
of the Corporation or an agreement for the sale or disposition by the
Corporation of all or substantially all of the Corporation’s assets.

For the purposes of this Paragraph 1.1, “Person” shall have the meaning given in
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), as modified and used in Sections l3(d) and 14(d) thereof;
however, a Person shall not include (i) the Corporation or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation or any of its subsidiaries, or (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities. “Beneficial Owner” shall have the meaning defined in Rule 13d-3
under the Exchange Act.

 

2



--------------------------------------------------------------------------------

1.2. Designated Beneficiary shall mean the person or persons whom the Executive
shall designate in a valid Beneficiary Designation Notice to receive the
benefits provided hereunder. A Beneficiary Designation Notice shall be valid
only if:

 

  (a) it is in the form attached hereto as Exhibit A and made a part hereof: and

 

  (b) it is received by the Named Fiduciary and Plan Administrator prior to the
Executive’s death.

1.2. Disability shall mean an inability to substantially perform the essential
functions of the Executive’s position at the Corporation for a period of one
hundred eighty (180) days due to a physical or mental disability, as determined
by a physician in the case of physical disability, or psychiatrist in the case
of mental disability, licensed to practice medicine in California and selected
jointly by the Corporation and the Executive.

1.3. Employment Agreement shall mean the written employment agreement, if any,
between the Executive and the Corporation.

1.4 Named Fiduciary and Plan Administrator shall mean the Corporation.

1.5. Surviving Spouse shall mean the person, if any, who is legally married to
the Executive on the date of the Executive’s death.

1.6. Termination for Cause shall mean termination of the employment of the
Executive by reason of any of the following:

 

  (a) willful material breach of duty in the course of employment unless waived
by the Corporation;

 

  (b) materially dishonest or illegal conduct; or

 

  (c) habitual neglect of duties or habitual negligence in carrying out duties.

ARTICLE 2

EMPLOYMENT

2.1. Employment. The Corporation agrees to employ the Executive as President or
in such other capacity as the Corporation may from time to time determine in
accordance with the Employment Agreement with the Executive. The Executive shall
continue in the employ of the Corporation in such capacity and shall hold and
perform the customary responsibilities and duties of this position as designated
by the Bylaws of the Corporation and as directed by the Corporation through its
Boards of Directors in accordance with the Employment Agreement. The Executive
has a separate Employment

 

3



--------------------------------------------------------------------------------

Agreement with the Corporation, and in the event of any discrepancy or different
treatment of any term or condition in this Agreement from such Employment
Agreement, or any renewal or extension thereof, such Employment Agreement shall
control, except that such Employment Agreement shall not limit in any way the
timing or the amount of benefits to be paid to the Executive under this
Agreement.

2.2. Full Efforts. The Executive agrees to devote his full time and attention
exclusively to the business and affairs of the Corporation and the subsidiary
banks except during vacation periods, and to use his best efforts to furnish
faithfully and satisfactorily services to the Corporation.

2.3. Fringe Benefits. The salary continuation benefits provided by this
Agreement are granted by the Corporation as an additional fringe benefit to the
Executive and are not a part of any salary reduction plan or any arrangement
deferring a bonus or a salary increase. The Executive has no option to take any
current payments or bonus in lieu of these salary continuation benefits.

ARTICLE 3

BENEFITS PAYABLE UPON NORMAL RETIREMENT

3.1. Normal Retirement. If the Executive shall continue in the employment of the
Corporation at least until attaining the age of sixty-five (65) years, the
Executive may retire from active daily employment as of the first day of the
month following attainment of the age of sixty-five (65), or upon such later
date as may be mutually agreed upon by the Executive and the Corporation
(“Normal Retirement”). Notwithstanding anything to the contrary, this
Section 3.1 does not prohibit the Executive from continuing to work after the
age of sixty-five (65) years.

3.2. Normal Retirement Benefits. Upon Normal Retirement, the Corporation shall
pay to the Executive, One Hundred Twenty Thousand Dollars ($120,000.00) per
year, payable in equal monthly installments commencing on the first day of the
first month following the date of Normal Retirement, for a period of One Hundred
Eighty (180) months, subject to the conditions and limitations hereafter set
forth (“Normal Retirement Benefits”). The One Hundred Twenty Thousand Dollar
($120,000.00) annual payment shall be adjusted in the first year in which it is
to be paid to reflect changes in the federally determined Cost of Living Index
issued by the Bureau of Labor Statistics, then currently in effect, and shall be
adjusted annually for each payment year thereafter to reflect further changes in
said federally determined Cost of Living Index, using the date of retirement as
a base line. The Normal Retirement Benefits shall be in lieu of any other
retirement, death, disability or termination benefits under this Agreement.

3.3. Payment of Normal Retirement Benefits to Designated Beneficiary or
Surviving Spouse. In the event the Executive dies before receiving the full
amount of Normal Retirement Benefits to which he is entitled under Section 3.2,
the Corporation will

 

4



--------------------------------------------------------------------------------

continue to make payments of the remaining balance of the Normal Retirement
Benefits to the Designated Beneficiary. If there is no Designated Beneficiary
prior to the Executive’s death, the Corporation will continue to make payments
of the remaining balance of the Normal Retirement Benefits to the Executive’s
Surviving Spouse at the time of death, or if there is no Surviving Spouse, to a
duly qualified personal representative, executor or administrator of the
Executive’s estate.

ARTICLE 4

BENEFITS PAYABLE UPON DEATH OR DISABILITY

4.1. Death Benefits. In the event the Executive should die while actively
employed by the Corporation at any time after the date of this Agreement, but
prior to (a) Early Retirement (as defined in Article 6.1), (b) Normal Retirement
or (c) retirement after the age of sixty-five (65), the Corporation will pay to
the benefits set forth in Section 3.2 commencing on the first day of the first
month following the Executive’s death (“Death Benefits”) in accordance with the
payment provisions set forth in Section 3.2 and 3.3. Death Benefits shall be in
lieu of any other retirement disability or termination benefits under this
Agreement.

4.2. Disability Benefits. In the event the Executive incurs a Disability while
actively employed by the Corporation at any time after the date of the
Agreement, but prior to (a) Early Retirement (as defined in Article 6.1),
(b) Normal Retirement or (c) retirement after the age of sixty-five (65), the
Corporation will pay to the Executive the benefits set forth in Section 3.2
commencing on the first day of the first month following the Executive’s
Disability (“Disability Benefits”). Disability benefits shall be paid in
accordance with the payment provisions set forth in Sections 3.2 and 3.3. The
Disability Benefits shall be payable to the Executive in equal monthly
installments over a period not to exceed One Hundred Eighty (180) months as
mutually agreed upon by the Corporation and the Executive commencing on the
first day of the first month following the Disability Determination Date. The
Disability Benefits shall be in lieu of any other retirement, death or
termination benefits under this Agreement.

ARTICLE 5

BENEFITS PAYABLE UPON TERMINATION OF EMPLOYMENT

BY THE CORPORATION AND CHANGE OF CONTROL

5.1. Termination of Employment. The Corporation reserves the right to terminate
employment of the Executive at any time prior to retirement in accordance with
the Employment Agreement. In the event that the employment of the Executive is
terminated prior to (a) Early Retirement (as defined in Article 6.1), (b) Normal
Retirement or (c) retirement after the age of sixty-five (65), the Executive
shall be entitled to the following benefits under the following circumstances:

 

5



--------------------------------------------------------------------------------

(a) Termination Without Cause. If the Executive’s termination of employment is
not a Voluntary Termination, nor a Termination For Cause, the Corporation shall
pay to the Executive benefits set forth in Section 3.2 commencing on the first
day of the first month following such date of termination of employment subject
to the conditions and limitations hereafter set forth (“Termination Benefits”).
Termination Benefits shall be paid in accordance with the payment provisions set
forth in Sections 3.2 and 3.3. The Termination Benefits shall be in lieu of any
other retirement disability, death or termination benefits under this Agreement.
In the event the Executive dies before receiving the full amount of Termination
Benefits to which he is entitled, the Termination Benefits shall be payable
pursuant to the payment provisions set forth in Section 3.3.

(b) Termination for Cause. If the Executive’s termination of employment is
Termination For Cause, then the Executive shall not be entitled to any benefits
or payments under this Agreement.

(c) Voluntary Termination. It is understood and acknowledged by the Executive
that the purpose of this Agreement is to ensure the Executive’s continued
employment with the Corporation. In the event the Executive voluntarily
terminates his employment with the Corporation for reason other than an Early
Retirement defined in Section 6.1 or Change of Control, then the Executive shall
not be entitled to any benefits or payments under this Agreement.

5.2. Change of Control. In the event of a Change of Control, the Executive shall
be paid the benefits set forth in Section 3.2 commencing on the first day of the
first month after the date of such Change of Control. Said full amount is
referred to in this Subsection 5.2 as the “Change of Control Payment”. The
Change of Control Payment shall be paid in accordance with the payment
provisions of Section 3.2. The Change of Control Payment shall be in lieu of any
other retirement, disability, death or termination benefits under this
Agreement, but shall be in addition to any payment under the Executive’s
Employment Agreement. In the event the Executive dies before receiving the full
amount of Change of Control Payment to which he is entitled, such Change of
Control Payment shall be payable pursuant to the payment provisions set forth in
Section 3.3. The Executive acknowledges that the Change of Control Payment paid
to the Executive may be characterized as “excess parachute payment” under
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) and
subject to an excise tax. The Executive also acknowledges that the payment of
such excise tax is the sole responsibility of the Executive.

ARTICLE 6

EARLY RETIREMENT

6.1. Early Retirement. The Executive shall have the right to retire before
reaching Normal Retirement, provided he shall have attained the age of
fifty-five

 

6



--------------------------------------------------------------------------------

(55) years and shall have completed ten (10) years of full time service with the
Corporation, including any period of service with any predecessor of the
Corporation (“Early Retirement”).

6.2. Early Retirement Benefits. Upon the Executive’s election for Early
Retirement, he shall be entitled to receive retirement benefits determined by
the following formula:

Multiplying the Normal Retirement Benefits determined under Section 3.2 by a
fraction, the numerator of which is the actual number of months the Executive
has been employed by the Corporation (including any period of service with any
predecessor of the Corporation) until the Early Retirement Date, and the
denominator of which is the total number of months the Executive would have been
employed by the Corporation (including any period of service with any
predecessor of the Corporation) at the date the Executive would have attained
age 65 (“Early Retirement Benefits”).

6.3. Payment. The Early Retirement Benefits shall be payable in one hundred
eighty (180) equal monthly installments commencing on the first day of the first
month after the date of Early Retirement. The Early Retirement Benefits shall be
in lieu of any other retirement, disability, death or termination benefits under
this Agreement.

6.4. Payment of Early Retirement Benefits to Designated Beneficiary or Surviving
Spouse. In the event the Executive dies before receiving the full amount of
Early Retirement Benefits to which he is entitled under Section 6.2, the
Corporation will continue to make payments of the remaining balance of the Early
Retirement Benefits in accordance with Article 3.3.

ARTICLE 7

RIGHTS AS UNSECURED GENERAL CREDITOR

7.1 Unsecured General Creditor. The Executive and the Executive’s Designated
Beneficiary shall have no legal or equitable rights, interest or claims in or to
any property or assets of the Corporation. All the Corporation’s assets shall be
and remain the general unpledged, unrestricted assets of the Corporation. The
Corporation’s obligation under this Agreement shall be that of an unfunded and
unsecured promise by the Corporation to pay money in the future. The Executive
and his Designated Beneficiary shall be unsecured creditors with respect to any
benefits hereunder.

 

7



--------------------------------------------------------------------------------

ARTICLE 8

CLAIMS PROCEDURE

8.1. Filing of Claim. The Executive or his Designated Beneficiary (the
“Claimant”) may file a claim for a benefit pursuant to this Agreement. The claim
shall be deemed filed when a written, signed communication is delivered by the
Claimant or the Claimant’s authorized representative to the Company. The claim
must state the name of the Claimant and the basis on which the claim is made.

8.2. Action on Claim. Each claim must be acted upon and approved or disapproved
by the Company in writing within thirty (30) days of the date on which the
Company received the claim, unless special circumstances require further time
for processing and the Claimant is advised of the extension. In no event shall
the Company fail to act for more than forty-five (45) days after the Company
received the claim. If the Claimant does not receive such written notice within
such 45-day period, the claim shall be deemed to be denied. If the claim is
denied, in whole or in part, the written notice shall set forth, in a manner
calculated to be understood by the Claimant, the following matters:

1. the specific reason or reasons for the denial;

2. specific reference to pertinent provisions of this Agreement on which the
denial is based;

3. a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary; and

4. an explanation of this Agreement’s review procedures.

8.3. Claim Review Procedure. If a claim is denied in whole or in part, the
Claimant or his authorized representative may file a request for review of the
decision of denial within ten (10) days after receipt by the Claimant of the
written notice of denial. The request for review shall be in writing and shall
be delivered to the Company. The request must specify issues or comments which
the Claimant deems pertinent to the Claim. A decision by the Board of Directors
on the request for review shall be made promptly, but not later than ten
(10) days after the Company receives the Claimant’s request for review. The
Board’s decision on review will be in writing and will include specific reasons
for the Board’s decision written in a manner calculated to be understood by the
Claimant.

ARTICLE 9

GENERAL PROVISIONS

9.1. Right to Terminate Employment. No provisions under the Agreement shall
restrict the right of the Corporation to terminate the employment of the
Executive.

 

8



--------------------------------------------------------------------------------

9.2. Entire Agreement. This Agreement supersedes any and all other agreements,
either oral or in writing, among the parties hereto with respect to the salary
continuation benefits of the Executive by the Corporation and contains all of
the covenants and agreements among the parties, subject to the terms of the
Employment Agreement. Each party acknowledges that no representations,
inducements, promises or agreements, oral or otherwise, have been made by any
party or anyone acting on behalf of a party which are not embodied herein, and
that no other agreement, statement, representation, inducement or promise
regarding the subject matter of this Agreement not contained in this Agreement
shall be valid or binding. Any modification, waiver or amendment of this
Agreement will be effective only if it is in writing and signed by the party to
be charged.

9.3. Waiver. Any waiver by any party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. Any failure of a party to assert his or its rights under any
provision of this Agreement at any time (including his right to claim a Change
of Control Payment), shall not prevent such person from asserting and receiving
the full benefit of such rights at any subsequent time. The failure of a party
to insist upon strict adherence to any term of this Agreement on one or more
occasions shall not be considered a waiver or deprive that party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement.

9.4. Choice of Law and Forum. This Agreement shall be governed by and construed
in accordance with the laws of the State of California. Any action or proceeding
brought upon or arising out of this Agreement or its termination shall be
brought in a forum located within the State of California.

9.5. Binding Effect of Agreement. This Agreement shall inure to the benefit of
and be binding upon the Corporation, its successors and assigns, including
without limitation, any person, partnership or corporation which may acquire all
or substantially all of the Corporation’s assets and business or with or into
which the Corporation or its subsidiary banks may be consolidated, merged or
otherwise reorganized, and this provision shall apply in the event of any
subsequent merger, consolidation, reorganization or transfer. The provisions of
this Agreement shall be binding upon and inure to the benefit of Executive and
his heirs and personal representatives. The benefits payable to the Executive
under this Agreement shall not be transferable by the Executive or his
Designated Beneficiary or Surviving Spouse by assignment or otherwise and such
rights shall not be subject to commutation, encumbrance or the claims of the
creditors the Executive, his Designated Beneficiary or Surviving Spouse and any
attempt to do any of the foregoing shall be void.

9.6. Severability. In the event that any term or condition contained in this
Agreement shall for any reason be held by a court of competent jurisdiction to
be invalid, illegal or unenforceable in any respect, such invalidity, illegality
or unenforceability shall not affect any other term or condition of this
Agreement, but this Agreement shall be construed as if such invalid or illegal
or unenforceable term or condition had never been contained herein.

 

9



--------------------------------------------------------------------------------

9.7. Headings. The headings in this Agreement are solely for convenience of
reference and shall be given no effect in the construction or interpretation of
this Agreement.

9.8. Notices. Any notices to be given hereunder by any party to another party
may be effected either by personal delivery, in writing or by mail, registered
or certified, postage prepaid with return receipt requested, or by confirmed
electronic mail. Mailed notices shall be addressed to the parties at the
addresses indicated at the end of this Agreement, but each party may change his
or her address by written notice in accordance with this paragraph. Notices
delivered personally shall be deemed communicated as of actual receipt; mailed
notices shall be deemed communicated as of five (5) days after mailing.

9.9. Arbitration. Any controversy or claim arising out of or relating to this
Agreement or alleged breach of this Agreement not resolved through the Claims
Procedure set forth in Article 8.1 shall be settled by arbitration in accordance
with the then current rules of the American Arbitration Association pertaining
to employment disputes, and judgment on the award rendered by the arbitrators
may be entered in any court having jurisdiction. Each party shall pay the fees
of the arbitrator he/it selects and of his/its own attorneys, and the expenses
of his/its witnesses and all other expenses connected with presenting his/its
case. Except as otherwise required by law, other costs of the arbitration,
including the cost of any record or transcripts of the arbitration,
administrative fees and all other fees and costs, shall be borne equally by the
parties. Full discovery shall be permitted to the parties to any such
arbitration, including depositions of all relevant witnesses.

9.10. Attorneys’ Fees and Costs. If any action at law or in equity is brought by
a party upon or arising out of this Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees, costs and necessary disbursements
incurred in the action. In addition to any other relief to which it may be
entitled.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation and the Executive have executed this
Agreement on the date and year first above written.

 

PACIFIC CAPITAL BANCORP

“Corporation”

By:

 

/s/ Robert B. Sheppard

 

Robert B. Sheppard

 

Chairman, Human Resources Committee

“Executive”

/s/ Clayton C. Larson

Clayton C. Larson

 

11



--------------------------------------------------------------------------------

EXHIBIT A

BENEFICIARY DESIGNATION NOTICE

UNDER THE AMENDED AND RESTATED EXECUTIVE SALARY

CONTINUATION BENEFITS AGREEMENT (THE “AGREEMENT”)

Name of Executive: Clayton C. Larson

If I shall die prior to the full receipt of benefits under the Agreement, then
all rights under this Agreement that I hereby hold upon my death, to the extent
not previously terminated or forfeited, shall be transferred to Sharon J. Larson
in the manner provided for in the Agreement:

 

/s/ Clayton C. Larson

Clayton C. Larson

Date: September 24, 1997

Receipt acknowledged on behalf of PACIFIC CAPITAL BANCORP by:

 

/s/ Naomi Kinney

Naomi Kinney, Director of Human Resources

Date: September 24, 1997

 

12